It was decided in this case, 64 N.H. 476, that c. 41, Laws 1872, did not repeal Gen. St., c. 183, s. 7. This leaves the rights of Hepzibah Cate as if the act of 1872 had not been enacted, and her rights in the estate of her husband, she having waived the provisions made for her in his will, are as provided in section seven, above cited. No difficulty now appears to prevent going forward with the proceeding for partition. Hall v. Smith,59 N.H. 315.
Case discharged.
DOE, C.J., was absent: SMITH and CLARK, JJ., did not sit: the others concurred.